Title: From George Washington to Thomas Sim Lee, 8 December 1780
From: Washington, George
To: Lee, Thomas Sim


                        
                            Sir,
                            New Windsor 8th Decr 1780
                        
                        I have the honor of introducing to your Excellency the Marquis de la Fayette, Majr General in our Army and an
                            Officer of rank in those of France—This Gentlemans character, illustrious birth and fortune, can not be unknown to you,
                            though you may be unacquainted with his person.
                        I should be wanting in that justice which is due to his great merit—to his early attachment to the American
                            Cause—and to his powerful support of it here & at the Court of Versailles, was I to permit him to depart for the
                            Southern Army without this testimony of the Sense I entertain of his worth, & recommendation of him to your
                            attention.
                        He will, probably, be accompanied by his brother in law the Viscount de Noailles, & Count Damas,
                            Gentn of Family fortune & Rank in the French Army at Rhode Island, whose zeal to serve America has prompted them
                            to make a Winters Campaign to the Southward, if permission can be obtained from the Count de Rochambeau, to be absent from
                            their respective commands so long. With much esteem & Respect I have the honor to be Yr Excellys Most Obt Hble
                            Sert
                        
                            Go: Washington

                        
                    